IN THE
                         TENTH COURT OF APPEALS



                                No. 10-16-00166-CV

                    IN RE MAE ETHEL HARPER WYATT


                               Original Proceeding



                         MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.



                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray dissenting)
Petition denied
Opinion delivered and filed June 15, 2016
[OT06]